                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ADA LITIGATION                                 MDL No. 2978


     PLAINTIFFS’ NOTICE OF WITHDRAWAL OF MOTION FOR SANCTIONS
                     PURSUANT TO FED. R. CIV. P. 11

       Plaintiffs, Saim Sarwar, Janis Shumway and Deborah Laufer, by and through undersigned

counsel, hereby withdraw their Motion For Sanctions Pursuant To Fed. R. Civ. P. 11, as it

appears that a party identified as Emily Kornstein was inadvertently included in the docket entry.

The undersigned counsel does NOT represent Emily Kornstein.

       The above referenced motion will be re-filed.

                                                            Respectfully submitted,

                                                            By: /s/ Thomas B. Bacon
                                                            Thomas B. Bacon, P.A.
                                                            644 N. McDonald Street
                                                            Mt. Dora, FL 32757
                                                            tbb@thomasbaconlaw.com
                                                            954-478-7811
                                         Proof of Service

       I hereby certify that the foregoing was served on John Allen Roth by email and United

States First Class Mail this 30th day of October, 2020.

                                                            By: /s/ Thomas B. Bacon



.




                                                 2
